DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to amendments/remarks filed on 4/22/2022.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claims 5, 6 are incomplete. Claim 8, lines 6 and 7 recite “the PCM” and “ECP”, which was not previously defined in the claim.  Claim 12 is incomplete, after converting it should read “includes a transformer”.  Furthermore, it is not clear what was cancelled and what was added in the claims, the claims do not clearly indicate what was added and what was cancelled.  Claim 11 indicates that subject matter was added to the claim, however, the “added” subject matter was already in the previous version of the claim.  Appropriate correction is required.
	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,425,637. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claims 1-14, claims 1-14 of U.S. Patent No. 9,425,637 discloses all the limitations of claims 1-14.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 12, 14 of U.S. Patent No. 9,118,194. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claims 1, 4, 6, claim 1 of U.S. Patent No. 9,118,194 discloses all the limitations of claims 1, 4, 6.
With respect to claim 2, claim 2 of U.S. Patent No. 9,118,194 discloses all the limitations of claim 2.
With respect to claim 3, claim 3 of U.S. Patent No. 9,118,194 discloses all the limitations of claim 3.
With respect to claim 5, claim 5 of U.S. Patent No. 9,118,194 discloses all the limitations of claim 5.
With respect to claim 7, claim 7 of U.S. Patent No. 9,118,194 discloses all the limitations of claim 7.
With respect to claims 8-9, 12, claim 8 of U.S. Patent No. 9,118,194 discloses all the limitations of claims 8-9, 12.
With respect to claim 10, claim 9 of U.S. Patent No. 9,118,194 discloses all the limitations of claim 10.
With respect to claim 11, claim 12 of U.S. Patent No. 9,118,194 discloses all the limitations of claim 11.
With respect to claim 14, claim 14 of U.S. Patent No. 9,118,194 discloses all the limitations of claim 14.
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.  
Applicant’s argument with regard the Double patenting 35 U.S.C 101 has been considered and is persuasive, however, the rejection has been changed to a nonstatutory double patenting rejection, since no Terminal Disclaimer were filed.
Furthermore, Applicant states that a Terminal Disclaimer and the fees are submitted; however, there are no Terminal Disclaimer or fees submitted; accordingly, the Double Patenting rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836